In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 14-933V
                                          (Not to be published)

*************************
SANDRA WHITE,                            *
                                         *      Filed: January 14, 2016
                    Petitioner,          *
                                         *      Decision by Stipulation; Damages;
              v.                         *      Influenza (“Flu”) Vaccine; Transverse
                                         *      Myelitis (“TM”); Attorney’s Fees
                                         *      and Costs
SECRETARY OF HEALTH AND                  *
HUMAN SERVICES,                          *
                                         *
                    Respondent.          *
                                         *
*************************
Reginald Anthony Jason Greene, Greene Legal Group, Atlanta, GA, for Petitioner.

Althea Davis, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                DECISION AWARDING DAMAGES AND ATTORNEY’S FEES1

        On October 2, 2014, Petitioner Sandra White filed an action seeking compensation under
the National Vaccine Injury Compensation Program (the “Vaccine Program”)2. Petitioner alleges
that she suffered transverse myelitis as a result of receiving an influenza (“flu”) vaccine on October
3, 2012.

       Respondent denies that Ms. White’s transverse myelitis or any related medical problems
were caused by her receipt of the flu vaccine. Nonetheless both parties, while maintaining their

1
  Because this decision contains a reasoned explanation for my action in this case, I will post this decision on the
United States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, § 205, 116 Stat. 2899, 2913 (Dec. 17, 2012) (current version at 44 U.S.C. §3501 (2014)). As provided by 42
U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the posted decision’s inclusion of certain kinds of
confidential information. Specifically, under Vaccine Rule 18(b), each party has 14 days within which to request
redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be
available to the public. (Id.)
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (2012).
above-stated positions, agreed in a stipulation filed January 13, 2016, (ECF No. 22) [hereinafter
“Stip.”] that the issues before them can be settled, and that a decision should be entered awarding
Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
is reasonable. I therefore adopt it as my decision in awarding damages on the terms set forth
therein.

         The stipulation awards:

                 a) A lump sum of $140,000.00, in the form of a check payable to petitioner. This
                    amount represents compensation for all damages that would be available under
                    42 U.S.C. §300aa-15(a).

Stip. ¶ 8(a).

        The parties filed an additional stipulation on January 13, 2016 (ECF No. 26) [hereinafter
“Stip. for Fees”] that they had reached the following agreement with respect to attorney’s fees and
costs:

                 b) A lump sum of $26,809.99 in the form of a check payable jointly to petitioner
                    and petitioner’s attorney, Reginald A. Greene, for [all] attorneys’ fees and costs
                    available under 42 U.S.C. § 300aa-15(e).

Stip. for Fees ¶ 8(b).

In addition, and in compliance with General Order No. 9, Petitioner has represented that she did
not incur any reimbursable costs in proceeding on this petition.

        I approve a Vaccine Program award of $140,000.00 in the form of a check to be made
payable to Petitioner. In addition, I also approve of the attorney’s fees and costs in the amount of
$26,809.99 in the form of a check to be made payable to Petitioner and Petitioner’s counsel. In the
absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is
directed to enter judgment herewith.3


         IT IS SO ORDERED.

                                                                      /s/ Brian H. Corcoran
                                                                         Brian H. Corcoran
                                                                         Special Master

3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly (or separately) filing notice(s)
renouncing their right to seek review.

                                                           2